department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release dates date date uil code contact person identification_number contact number employer_identification_number required to be filed tax years all dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend b name c website name n company name o state p date q date t device x number y dollars amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts prior to your formation your founder and only director b discovered a new development in current hydroponics technology in which he has a patent pending called letter cg catalog number 47630w the t system the t system is a soilless growing process which can run without conventional power and can aid in growing food in impoverished regions of the world you demonstrated the t technology to a where fertile soil and clean water is scarce horticulture expert who advised you that global starvation cannot be solved in one lifetime but the use of your technology can prove it is possible the expert suggested you shrink the system into a commercially viable stand-alone system and use the proceeds to fund the larger system b formed you to further the research_and_development of the t system and to obtain benefactors to invest in his invention you were incorporated in the state of o on p your articles of incorporation state the specific purpose of this corporation is to eliminate world hunger after review of o's secretary of state website it was found that you are not in good standing since your formation of your time has been dedicated to prototyping and working with the manufacturer to bring the stand-alone t to market you have been working closely with an engineer and marketing agent to stand alone t which is being manufactured overseas b has a for-profit company n which markets and distributes the t stand- alone system you currently use the website c and have a link to n’s website for purchasing the t stand-alone system you stated that you do not want the public to make any distinctions between you and n and that you want the general_public to look at the entities as being symbiotic because you want people to know that when they purchase the t stand-alone system from n the proceeds are going directly to building food machines to feed the starving the website also states that for every x systems sold n will donate a stand-alone system to you to get it to the places that need it most in addition n will donate x of its sales to you for the development of the t farm system the web site c further states n has the best tool in the world and but b needs your help in getting there donating you help in the packaging and shipping of t to regions of the world that can use t to grow their own food by once a prototype of the t farm system is completed it will be tested in a hostile region of the world two expert scientists horticulturists have committed verbally to getting the machine working at its optimal ability the t stand-alone systems are publicized through the website c wholesale vendors and home and garden shows besides using his personal resources b has borrowed funds from private investors to finish the stand-alone t system through n and has spent about y dollars for injection molds website design engineering and legal fees catalog number 47630w letter cg you wrote you have had zero income for the past years and have not filed any annual returns you subsequently were automatically revoked for not filing your annual returns for a consecutive three-year period law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that scientific research will be regarded as in the public interest a b c if the results of such research including any patents copyrights processes or formulas resulting from such research are made available to the public on a nondiscriminatory basis if such research is performed for the united_states or any of its agencies or instrumentalities or for a state or political_subdivision there of if such research is directed toward benefiting the public in revrul_65_1 1965_1_cb_226 the service considered an organization which promotes and fosters the development and design of machinery in connection with a commercial operation and in connection therewith has the power to sell assign and grant licenses with respect to its copyrights trademarks trade names or patent rights letter cg catalog number 47630w the service concluded that the organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of revrul_69_632 1969_1_cb_120 a nonprofit composed of members of a particular industry to develop new and improved uses of existing products of the industry is not exempt under sec_501 of the code the association’s members select research projects in order to increase their sales by creating new uses and markets for their product the primary purpose of the association's research is to serve the private interests of its creators rather than the public interest in p l l scholarshi82_tc_196 an organization which operated a bingo at a bar for the avowed purpose of raising money for scholarships was denied exemption under sec_501 because it was operating for private interests the board included the bar owners the bar’s accountant also a director of the bar as well as two players a realistic look at the operations of these two entities however shows that the activities of the organization and the bar were so interrelated as to be functionally inseparable in 765_f2d_1387 cg cir cert_denied 497_us_1005 the court held that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes application of law you are not as described in sec_501 of the code because you are not exclusively operated for charitable or educational_purposes you are not as described in sec_1_501_c_3_-1 of the regulations because you fail the operational_test you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose providing funding to develop b’s patented technology into marketable devices to be marketed distributed and sold by n serves a substantial private purpose as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of b for example you were formed to fund the research_and_development of marketable devices using b’s patented technology which will be sold by b’s for profit business n addition your board consists of one person b who controls all aspects of your operations and has a for profit business n who will benefit from your operations in letter cg catalog number 47630w you are not as defined in sec_1_501_c_3_-1 of the regulations because you are operating for the private interests of band n you are operating to confer the advantages of tax-exempt status to b as shown by the fact that your tax exemption will enable b to apply for grants to develop his inventions which are marketed and distributed through n furthermore you stated you want the general_public to make no distinctions between you and n this also demonstrates you are primarily serving private interests you do not meet the provisions of sec_1_501_c_3_-1 of the regulations any scientific research you are carrying on is not primarily conducted in the public interest your activities of funding the research_and_development of b’s patented technology into marketable products serves private interests you are like the organization in revrul_65_1 your activities of funding the research_and_development of b’s ideas into products do not constitute scientific research within the meaning of sec_1_501_c_3_-1 of the regulations in addition your purpose of obtaining grant money to develop b's ideas is directed to benefit b and n and any public purpose is incidental you are comparable to the organization in revrul_69_632 because you were formed to serve the private interests of your creator b although your activities may result in new processes that benefit the public this benefit does not overcome the benefit to b and n which violates the absolute inurement prohibition you are also similar to the organization described in p l l scholarship fund you and n are controlled by the same individual b interrelated with n that you are functionally inseparable from n because without you n is not able to obtain funding your functions and management are so you are comparable to the organization in church by mail because you and n are controlled by the same person moreover n benefits substantially from your operations conclusion you do not qualify for exemption under sec_501 of the internal_revenue_code because you do not meet the operational_test of reg c -1 c you are not operating exclusively for exempt purposes your net_earnings inure to the benefit of b directly as well as through n you are also operated for the purpose of benefiting n a private related business and you serve a private rather than a public interest you have the right to file a protest if you believe this determination is incorrect to protest you must submit a protest statement explaining your views and reasoning you letter cg catalog number 47630w must submit the protest statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your protest statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication types of information that should be included in your protest statement can be found in publication the protest statement must be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse letter cg catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely tamera ripperda director exempt_organizations enclosure publication catalog number 47630w letter cg
